Citation Nr: 1634970	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  10-40 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for degenerative joint disease, right ankle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to May 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the service-connected degenerative joint disease, right ankle, renders him unemployable.  Accordingly, the Board concludes that a claim for a TDIU has not been raised.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In accordance with the Board's April 2014 remand, the Veteran was provided a VA medical examination in May 2014.  The VA examiner noted review of the claims file and also noted review of the Tampa VA progress notes.  The examination report shows that the Veteran reported treatment for his ankle at the Tampa VA Medical Center (VAMC).  The claims file does not contain records from the Tampa VAMC nor did the AOJ review the identified treatment records.  Unfortunately, the Board must remand to obtain these records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Further, given the recent decision by the United States Court of Appeals for Veterans Claims (Court), the Board finds that a new VA examination is required to address range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and the paired joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  

Accordingly, the case is REMANDED for the following action:

1.  Request all treatment records from the Tampa VA Medical Center. 

2.  Schedule the Veteran for a VA medical examination to determine the nature and severity of his service-connected degenerative joint disease, right ankle.  The claims file must be made available to the VA examiner and the examiner must indicate that a review was completed.  Any indicated testing and studies should be conducted.

* Report all manifestations and symptoms of the right ankle.  The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

*The examiner should also address any additional functional impairment and/or loss during a period of repeated use and/or flare-up.  The examiner should indicate any additional functional impairment or loss in degrees, if possible.

Rationale for all opinions expressed must be provided.

3.  After completing the above development and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and allow for an adequate period of time for response.  Thereafter, return the appeal to the Board for review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




